988 F.2d 131
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SURGICAL LASER TECHNOLOGIES, INC., Plaintiff-Appellant,v.SURGICAL LASER PRODUCTS, INC., Defendant-Appellee,andHeraeus Laseronics, Inc., Defendant.
No. 93-1021.
United States Court of Appeals, Federal Circuit.
Jan. 21, 1993.

APPEAL DISMISSED
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
In response to the court's directive, the parties submit letters regarding whether Surgical Laser Technologies, Inc.'s (SLT) appeal is from a final, appealable order.


2
Both parties concede that the order appealed is from a ruling on a motion for partial summary judgment, and that the district court did not enter judgment pursuant to Fed.R.Civ.P. 54(b).*  Hence, SLT's appeal is premature and must be dismissed.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The court, sua sponte, dismisses SLT's appeal.


5
(2) Each side shall bear its own costs.



*
 SLT states that it has now asked for entry of judgment under R. 54(b)